 CHARLIEROSSIE FORD565Charlie Rossie Ford,Inc. and Construction,BuildingMaterials,&Miscellaneous Drivers, Local No. 83,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 28-RC-3120December 23, 1976DECISION AND DIRECTIONBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND WALTHERPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 28 on February 27, 1976, an election bysecret ballot was conducted in the above-entitledproceeding on March 26, 1976. At the conclusion ofthe balloting, the parties were furnished with a tally ofballotswhich showed that, of approximately 55eligible voters, 56 valid ballots were cast, of which 27were for the Petitioner, 27 were against the Petitioner,and 2 were challenged. The challenges were sufficientin number to affect the results of the election. Neitherparty filed objections to the conduct of the election orto conduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and thereafter, on May 4,1976, issued his Report and Recommendations onChallengedBallots: In his report, the RegionalDirector recommended that the Board overrule thechallenges to the ballots of Roy Edwards and CarlGreenrock, that these ballots be opened and counted,and that, upon the issuance of a revised 'tally ofballots, an appropriate certification be issued. There-after, the Employer filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The ' Board has reviewed the entire record in thiscase, including the Regional Director's Report andRecommendations on Challenged Ballots and theEmployers' exceptions and brief, and hereby adoptstheRegional Director's findings, conclusions, andrecommendations.At the election, the Board agent challenged theballots of Edwards and Greenrock on the ground thattheir names did not appear on the eligibility list. TheEmployer contended before the Regional Directorthat these employees are ineligible to vote in theelection as they are employees of an independentcontractor, Larry Hamilton. The Petitioner assertedthat the challenges to the ballots of the disputedemployees should be overruled because they are bothregular employees of the Employer.The Regional Director's investigation disclosedthat Edwards and Greenrock both work exclusivelyin a paint shop located on the northeast part of theEmployer's premises. Pursuant to an alleged oralagreement with the Employer, Hamilton directs thepaint shop operation and supervises the disputedemployees, for which he receives 70 percent of thegross revenues. From his share of the proceeds,Hamilton must purchase the necessary paint, shopequipment, and supplies to perform this function.The Employer deducts the wages, taxes, and fringebenefits for Edwards and Greenrock from Hamilton'scommission check.The Employer alleged that Hamilton is the onlysupervisorwho can hire or terminate paint shopemployees. However, according to the Employer'spresident,Hamilton would be expected to take"appropriate action" if other management officialsbecame dissatisfied with a paint shop employee. TheRegional Director also found that all paint shoppersonnel, including Hamilton, earn substantially thesame fringe benefits, work identical hours, share thesame facilities, and wear the same uniforms as thestipulated employees of the Employer. In addition,the Employer carries workmen's compensation insur-ance on Edwards and Greenrock. Both employees arepaid with checks drawn on the Employer's bankaccount. .The, Regional. Director found it unnecessary todetermine whether Hamilton is, in fact, an indepen-dent contractor. Rather, he found that the Employerand Hamilton are joint employers of Edwards andGreenrock inasmuch as the Employer has retainedsignificant control over the disputed employees andover the manner in which paint shop work was beingperformed, citingClaytonB.Metcalf- and C. B.Construction Co., Inc.1The Regional Director there-fore recommended that the challenges to these ballotsbe overruled.We agree with his findings in thisregard.The main thrust of the Employer's argument insupport of its exceptions is identical ' to that raisedbefore the Regional Director; i.e., that the disputedvoters are employees of an independent contractor.However, the Employers sets forth an additionalargument, apparently for the first time, that thechallenges should be sustained because the disputedemployees were not included in the unit agreed to bythe parties. Contrary to our dissenting colleague, wefind no merit in this exception.1223 NLRB642 (1976).227 NLRB No. 81 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDAllparties to this proceeding entered into astipulation for consent election which described theappropriate unit as follows:All service employees . . . including new and usedcarmechanics,body and fender mechanics,servicewriters,dispatchers, customer courtesydrivers,Get-ready mechanics, shop clericals, partscountermen, parts drivers or chasers; excludingoffice clericals, car jockeys,salesmen,watchmen,guards and supervisors as defined in the Act.Our dissenting colleague finds that the unit agreedupon by the parties is specific and detailed, the twopaint shop employees constitute a separate groupapart from the specifically included categories ofemployees, and it is not alleged or found that the twoemployees fall within the category of "service em-ployees." She therefore would sustain the challengesto the ballots of the disputed employees and certifythe results of the election.We recognize that the Board's function in caseswhere the parties have stipulated to the appropriateunit is to ascertain the parties' intent and then todetermine whether such intent is inconsistent withany statutory provision or Board policy. In this case,our colleague bases her dissent on the erroneouspremise that the unit described by the stipulatedlanguage is limited to the categories of employeesspecifically included therein. However, we view thelanguage of "all service employees", as a catchalldescription which evidences the intent of the partiesto provide for the inclusion of any employee perform-ing a service function, such as Edwards and Green-rock. That the parties also so viewed the language ofthe stipulation is clear from the frank concession inthe Employer's brief that, "If Edwards and Green-rock are eligible, it is because they fall within thecatchall description `all service employees employedby the employer [sic] ....."' Furthermore, theparties' intent to include the disputed employees inthe stipulated unit is evident from the fact thatHamilton, who also works- exclusively in the paintshop, was on the voting eligibility list and permittedto vote without challenge in the election. Clearly, ifthe parties intended Hamilton to be an eligible voter,itfollows that their intent must also have been toinclude as eligible voters the other employees workingwith him in the paint shop.Accordingly, in light of the clear intention of theparties to include the paint shop employees in thestipulated unit and in view of their community ofinterest with other service employees and the fact thatthe inclusion of these employees would be consistentwith Board policy,2 we hereby overrule the challengesto the ballots of Edwards and Greenrock.IDIRECTIONIt is hereby directed that the Regional Director forRegion 28 shall, pursuant to the Rules and Regula-tions of the Board, within 10 days from the date ofthisDecision and Direction, open and count theballots cast by Roy Edwards and Carl Greenrock,and shall thereafter cause to be served on the parties arevised tally of ballots and an appropriate certifica-tion.CHAIRMANMuRPHY,dissenting:I cannot agree with my colleagues' adoption of therecommendation that Roy Edwards and Carl Green-rock be found to be within the unit and that theirchallenged ballots be opened and counted. Thestipulated unit here consisted of:All service employees ... including new and usedcarmechanics,body and fender mechanics,servicewriters,dispatchers, customer courtesydrivers,Get-ready mechanics, shop clericals, partscountermen, parts drivers or chasers; excludingoffice clericals, car jockeys, salesmen,watchmen,guards and supervisors as defined in the Act.Edwards and Greenrock work in the Employer'spaint shop and their names were not included on thevoting eligibility list. It is thus obvious that paint shopemployees. were not among the categories agreed tobe included in the unit and therefore they wereexcluded.It is wellestablished, that where the partiesstipulateto the appropriateness of the unit, and to variousinclusions and exclusions, the Board's function is toascertain the intent of the parties with regard to thedisputed employees and then to determine whethersuch intent is inconsistent with any statutory provi-sion or established Board policy; it is not the functionof the Board to apply its own views or make its ownfindings.3Where the unit is specific and unambigu-ous, the agreement of the parties controls unlessinconsistentwith statutory requirements or Boardpolicy.4Here the unit agreed upon is specific anddetailed. Therefore, any category not covered underits terms is excluded. Since the paint shop employeesare a separate group from the included categories of2 See, e.g,AustinFord, Inc.,136 NLRB 1398 (1962),W. R Shadoff,154(Ursuu), (C.A. 2, 1963),rehearing denied314 F.2d at 635 (March 1, 1963)NLRB 992 (1965)(exclusion of maintenance employee at separate location from unit of3The Tribune Company,190 NLRB 398 (1971),and cases cited therein."production and maintenance employees"without geographical restriction4N.L.RB v. The Jochn Manufacturing Company,314 F.2d 627, 632held erroneous as a matter of law). CHARLIE ROSSIE FORD567employees and it is not alleged or found that they aremy colleagues do, whether they are or are notwithin the category of "service employees,"-5 the twoemployees or where their community of interest lies .6challenged employeeswere excluded from theInasmuchas the sustainingof the challenges wouldagreed-upon unit and the challenges to their ballotsresult in avote of 27 for the Petitioner, and 27must be sustained. There is no basis for deciding,asagainst,Iwould certify the results of the election.-5Contrary to my colleagues,I do not construe the statement by the6N.L.RB.v. TheJoclrn Manufacturing Co, supraat 633-634.Employer as a concession that they do, in fact, fall within the category of"service employees."